Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of Claims 16-17 reading “wherein the portions of the bottom floor panel that are circumscribed by the side panels and the divider panel(s) are free of bottom panel floor attachment apertures” are unclear.  Looking at figures 1 and 3, the bottom panel 102 includes apertures 112a-c and notches 106a-d.  The portions of the bottom floor panel (portions with notches 106a-d shown in fig 3) that are circumscribed by the side panels (fig 1, 128a-d) include notches and not apertures 112a.  However, the portions of the bottom panel to which the divider panels 150a and 150b are attached, as best understood, include apertures 112a (shown in fig 3).  Thus, it is not clear how the portions of the bottom floor panel that are circumscribed by the divider panels are free of bottom panel floor attachment apertures.  For purposes of advancing prosecution this limitation is interpreted as “wherein the portions of the bottom floor panel that are circumscribed by the side panels and which surround the divider panel(s) are free of bottom panel floor attachment apertures”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20150305501, Brown et al., hereafter, Brown (which has a priority date of 4/23/14, which predates the priority date of the present application of 1/13/16), in view of USPN 4577773, Bitel. 
Regarding Claims 1 and 10, Brown discloses a method for the manufacture of a compartmented assembly, comprising the steps of: cutting a bottom panel (fig. 1, 12) from a first sheet of material (par. 0037), the cutting of the bottom panel comprising cutting bottom panel edge attachment notches into at least three bottom panel edges (by cutting the edges of the sheet material which comprises square holes 20 therein, notches are formed in the edges of the material), the bottom panel edge attachment notches defining bottom panel edge attachment tabs therebetween (tabs 22 between notch portions therebetween), wherein a bottom panel floor is disposed between at least three bottom panel edges (since the floor as seen in fig 6 comprises four edges); cutting at least three side panels (14, par 0038 “partitions 14 can be…cut to desired lengths in a manner similar to that as described above for the base 12”) each comprising a side panel wall (fig 6) from a second sheet of material the same as or different than the first sheet of material (par 0038, where both possibilities i.e. the same material or different, harder material, are disclosed), the cutting at least three side panels comprising cutting a substantially smooth side panel top edge and cutting side panel bottom edge attachment notches into each side panel bottom edge (see figure 3, where each of the panels 14 comprises a smooth edge and notches at 

    PNG
    media_image1.png
    806
    952
    media_image1.png
    Greyscale

Brown lacks at least the bottom panel being fabricated from acrylic, wherein per Claim 10 the acrylic material is transparent. 
Bitel discloses a utility box method which includes the provision of dividers 12 which, like the panels of Brown, are designed to compartmentalize a storage compartment, and discloses that it is known for dividers of this type to be made of a transparent acrylic material in order to provide a resilient locking design (col. 4, 10-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by forming at least one of bottom panel from acrylic in order to provide a resilient locking design, as taught by Bitel.

Regarding Claim 15, the Brown method as modified by Bitel discloses all the limitations of Claim 1 as discussed above.
Brown lacks the side panels and first divider panel being fabricated from acrylic.
Bitel discloses a utility box method which includes the provision of dividers 12 which, like the panels of Brown, are designed to compartmentalize a storage compartment, and discloses that it is known for dividers of this type to be made of a transparent acrylic material in order to provide a resilient locking design (col. 4, 10-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by forming at least one side panel and first divider panel out acrylic in order to provide a resilient locking design, as taught by Bitel.
Regarding Claims 16-17, the Brown method as modified by Bitel discloses all the limitations of Claim 1 as discussed above (including the limitations of Claim 1 which are shared with Claim 17).
Brown also includes the portions of the bottom floor panel that are circumscribed by the side panels and the divider panels being free of bottom panel floor attachment apertures (looking at fig 3, the edges the bottom panel includes apertures 20 in the center part thereof to which apertures a divider panel 14 is attached, and the edges of the bottom panel lacks such apertures, but instead includes notches formed between protrusions 12 thereof on the portions to which the side partitions 14 are attached, thus the bottom panel includes portions that are circumscribed by the side panels and which surround the divider panels being free of bottom panel floor attachment apertures).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brown and Bitel, and further in view of USPN 4357383, Howden. 
Regarding Claim 2, the Brown method as modified by Bitel discloses all the limitations of Claim 1 as discussed above. 
Modified Brown lacks destaticizing at least one of the bottom panel, side panels, and first divider panel using ionized air.
Howden discloses a process of forming a metallized layer on rigid polymeric substrates in order to make the layered substrate suitable for packaging edible products, (abstract), and discloses that it is known to create such a metallized layer by a process of destaticizing a portion of the layer of the substrate by directing a current of ionized air against a surface thereof, in order to facilitate handling of the structure prior to consumer use (col. 3, 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by forming a metallized layer on the Brown walls via destaticizing a portion of the layer of the walls by directing a current of ionized air against a surface thereof in order to have the walls be suitable for packaging edible products, as taught by Howden, via a process that makes the walls and related parts easier to handle during a manufacturing thereof, as also taught by Howden.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brown and Bitel, and further in view of USPN 5105953, Finnegan.   
Regarding Claims 3-4, the Brown method as modified by Bitel discloses all the limitations of Claim 1 as discussed above. 
Modified Brown lacks securing at least one of the side panels and the first divider panel to the bottom panel using an adhesive, and applying an adhesive to a juncture between the side panel bottom 
Finnegan discloses a drawer storage rack like that of Brown in which several compartment forming pieces are joined together in an interlocking fashion.  Also, Finnegan discloses that an in such a process where parts are attached to one another that it is useful to add an adhesive at the portions of the parts which are attached to one another to accomplish a sufficient supporting fit of the parts (col. 1, 55-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by applying adhesive to overlapping joining parts of the Brown interlocking storage assembly components in order to make the connection more rigid if so desired by a user in view of the teachings of Finnegan.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Bitel, and Finnegan and further in view of USPGPUB 20080026662, Ramsey. 
Regarding Claims 5-7, the Brown method as modified by Bitel and Finnegan discloses all the limitations of Claim 4 as discussed above. 
Modified Brown lacks the adhesive comprising a radiation curable adhesive, wherein the adhesive comprises a UV curable adhesive and the method further comprises: curing the adhesive by subjecting the assembly to a UV source, and also wherein the UV curable adhesive comprises an acrylated urethane adhesive. 
Ramsey discloses a flexible surface having a UV curable waterproofing composition used for adhesion, abstract and par 0002, and discloses that in treating a material to be beneficially adhesive and waterproof, that UV curable (par 0004) and radiation curable (par 0005) compositions such as urethane adhesives (par 0344), may be used, and which adhesives may be acrylated (par 0005) and that it is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by having the adhesive comprise a radiation curable adhesive, wherein the adhesive comprises a UV curable adhesive and the method further comprises: curing the adhesive by subjecting the assembly to a UV source, and also wherein the UV curable adhesive comprises an acrylated urethane adhesive  in order to have the adhesive be adhesive through a beneficially efficient rapid polymerization process as taught by Ramsey.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown and Bitel, and further in view of USPGPUB 20110159262, Negishi.  
Regarding Claim 9, the Brown method as modified by Bitel discloses all the limitations of Claim 1 as discussed above. 
Modified Brown lacks the cutting being done by a laser.
Negishi discloses a method of cutting acrylic plates (par 0003), like the acrylic plate walls of modified Brown, and discloses that in such cutting that it is known to perform the cutting of such materials by laser cutting (par 0003). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by incorporating laser cutting to cut the acrylated parts of Modified Brown in order to use a known effective cutting technique to cut the acrylated parts of Modified Brown.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brown and Bitel, and further in view of USPN 5848926, Jardetzky.  

Modified Brown lacks the acrylic being cast acrylic. 
Jardetzky discloses a method of creating removably adherable construction elements, like the removably adherable acrylic elements of Brown, and discloses that in making such removably adherable elements that it is known to make the elements out of cast acrylic.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by making the acrylic parts of Modified Brown out of cast acrylic in order to use a known material to create the acrylated detachably connected parts of Modified Brown.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brown and Bitel, and further in view of USPGPUB 20120319550, Manniso.  
Regarding Claims 12-13, the Brown method as modified by Bitel discloses all the limitations of Claim 1 as discussed above. 
Modified Brown lacks the acrylic having a thickness of at least about 0.106 inches (2.7 mm), and not greater than about 0.275 inches (7).
Manniso discloses a parts storage drawer (Fig 1)  which includes a divider 16, like the dividers of Brown, having a retainer wall portion 70/67 and discloses that in such a construction of removable dividers, like the removable dividers of Brown, that it is known to have “any suitable thickness including, but not limited to, greater than about 3 mm, greater than about 5 mm, greater than about 10 mm, greater that about 15 mm, greater than about 20 mm, and any range between and including the thickness values provided”, which ranges fall in the range of .106 inches and .275 inches (par 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by having the walls of the dividers of the Modified Brown .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brown and Bitel, and further in view of USPGPUB 20140156049, Walker, Jr.  
Regarding Claim 14, the Brown method as modified by Bitel discloses all the limitations of Claim 1 as discussed above. 
Modified Brown lacks the method steps of: providing, over a network, an interactive template that enables a user to graphically design the compartmented assembly, wherein the interactive template provides the ability of the user to graphically input specifications for the compartmented assembly, including at least the following specifications: specification of a size and shape of the base panel; and specification of the placement of the at least one divider panel within the primary compartment; receiving, over the network, the specifications from the user; inputting the specifications to a digitally controlled cutting device; placing at least one of the first, second, and third sheets of material into the digitally controlled cutting device; and performing the cutting steps with the digitally controlled cutting device.
Walker Jr. discloses a systems and methods for construction abstraction including steps of: providing, over a network (par 0069), an interactive template (par 0046, the file input and related subsequent inputs serve as an interactive template) that enables a user to graphically design a compartmented assembly (fig. 4, par 0051, par 0065), wherein the interactive template provides the ability of the user to graphically input specifications for the compartmented assembly (par 0066), including at least the following specifications: specification of a size and shape of a base panel (par 0050 -0051); and specification of the placement of the at least one divider panel within the primary compartment (par 0050); receiving, over the network, the specifications from the user (par 0043, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by using the machine of Walker Jr. via the method steps of: providing, over a network, an interactive template that enables a user to graphically design the compartmented assembly, wherein the interactive template provides the ability of the user to graphically input specifications for the compartmented assembly, including at least the following specifications: specification of a size and shape of the base panel; and specification of the placement of the at least one divider panel within the primary compartment; receiving, over the network, the specifications from the user; inputting the specifications to a digitally controlled cutting device; placing at least one of the first, second, and third sheets of material into the digitally controlled cutting device; and performing the cutting steps with the digitally controlled cutting device, in order to produce the cut and assembled components disclosed in Brown in an automated manner, as taught in Walker Jr.

Response to Arguments
Applicant's arguments filed 7/27/20 have been fully considered but they are not persuasive. Applicant has amended the Claims to recite that the bottom panel of the product is fabricated from acrylic.  To this end, Applicant argues that Brown teaches away from making the bottom panel of the product thereof out of acrylic, since, Brown teaches: that the base is flexible.  According to Applicant acrylic is rigid, and thus Brown teaches away from making the base from acrylic.   Examiner notes that While acrylic has some rigidity it is at best semi rigid as evidenced by the art discussed herein.  For example USPGPUBS 20180148553 (par 0001, 0022, 0027) and 20170055839 (par 060) disclose that .  
Applicant next argues that Brown lacks “the portions of the bottom floor panel that are circumscribed by the side panels and the divider panel(s) are free of bottom panel floor attachment apertures”.  Examiner disagrees.  Please reference the rejections of Claims 16-17 above, which make clear that the bottom panels of Brown, like the bottom panel of the present invention include ““wherein the portions of the bottom floor panel that are circumscribed by the side panels and which surround the divider panel(s) are free of bottom panel floor attachment apertures” as the limitation is understood.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO  AYALA/
Examiner, Art Unit 3724

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        01/13/2021